Citation Nr: 0109775	
Decision Date: 04/03/01    Archive Date: 04/11/01

DOCKET NO.  97-23 648A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

What evaluation is warranted for post-traumatic stress 
disorder (PTSD) with major depression from April 26, 1996?


WITNESSES AT HEARING ON APPEAL

Appellant and S.M.


ATTORNEY FOR THE BOARD

J. A. McDonald, Counsel


INTRODUCTION

The veteran served on active duty from May 1977 to November 
1990.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Buffalo, New York (RO).

In June 1994, the veteran raised the issues of entitlement to 
service connection for inner ear problems, estrogen loss, and 
neuropathy of the arms and legs, secondary to chemotherapy 
for her service-connected postoperative residuals of 
carcinoma of the right ovary.  Despite evidence suggesting 
that the appellant has these disorders, these issues have not 
been developed for appellate review.  Hence, they are 
referred to the RO for appropriate disposition.  

In January 2000, the RO found that the claim of entitlement 
to service connection for chronic neck pain with cervical 
radiculopathy and headaches was not well grounded.  Since 
that decision, the Veterans Claims Assistance Act of 2000 was 
enacted.  See Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
Unlike the version of the law in effect at the time of the 
rating decision, VA is now charged with the duty to assist 
almost every claimant, as well as the duty to provide certain 
notices to claimants to assist them in pursuing the benefit 
sought.  Accordingly, the veteran is invited to ask the RO to 
revisit this claim under the Veterans Claims Assistance Act 
of 2000.


FINDING OF FACT

Since April 26, 1996, the veteran has been unable to obtain 
or retain a substantially gainful occupation due to her PTSD 
with major depression.


CONCLUSION OF LAW

The criteria for an initial 100 percent disability rating 
from April 26, 1996, for PTSD with major depression have been 
met.  38 U.S.C.A. § 1155 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran's service entrance examination was negative for a 
psychiatric disability.  In January 1978, a clinical record 
reported adjustment reaction to adolescent life, with anxiety 
and worry.  The stressor was noted as job pressure.  In 
August 1981, the veteran was seen for a follow-up of a sexual 
assault.  She was noted as confused and upset, and it was 
reported that she was not getting support from her company or 
her chaplain.  In September 1981, the veteran complained of 
insomnia since she was raped, and that she was experiencing a 
lot of anxiety.  

Thereafter, a mental status evaluation conducted in June 
1982, reported that the veteran felt she was unable to fully 
recover from the rape the previous year due to the negative 
attitudes of personnel in her company.  As a result of these 
persistent attitudes, the veteran had become socially 
withdrawn and at times would become angry and lash out.  It 
was recommended that the veteran be transferred.  In June 
1986, the veteran reported sleeping problems.  It was noted 
that the veteran was experiencing stress and going through a 
divorce.  The diagnosis was mild depression.  In April 1987, 
alcoholism and poor stress management were reported following 
a social worker's evaluation.

A Federal Bureau of Investigation interview transcript dated 
in July 1987, outlined the details of a sexual assault by a 
relative of the veteran's commanding officer.  

In September 1990, the veteran reported at a Medical 
Examining Board that she had been hospitalized in 1978 for 
depression with a suicide attempt, and in 1985 for 
depression.  The Medical Examining Board report indicated a 
normal psychiatric clinical evaluation.

Subsequent to service discharge, a VA outpatient treatment 
record dated in December 1992, reported that the veteran was 
verbal, alert, and oriented, with an appropriate affect.  She 
stated that she was extremely depressed and that the 
depression was interfering with her life.  Her thinking was 
logical and coherent, without indications of active 
delusional material, flight of ideas, or paranoid ideation.  
She was agitated and depressed.  The impression was reactive 
depression.  Thereafter, VA records from January 1993 to 
April 1993, show that the veteran complained of feeling 
overwhelmed and depressed.  It was noted that she was having 
trouble sleeping and was withdrawing socially.  

In April 1996, the veteran was referred to the VA psychiatric 
clinic for chronic pain, with depression and anxiety.  A 
report in May 1996, noted that the veteran had lost her job 
due to trouble carrying trays.  However, in another report 
that month, it was noted that the veteran had been fired from 
her job due to a conflict with a coworker.  On examination, 
she related that she had a labile mood and was very 
depressed, to the point of having suicidal ideations.  It was 
noted that the veteran was alert and oriented, and was in 
good contact with reality.  She stated that she was sleeping 
poorly and had feelings of helplessness.  The impression was 
rule out depressive disorder.  A psychiatric consultation 
found dysthymic disorder/borderline personality.  

In August 1996, the veteran stated she had been "losing it" 
since she lost her job in May 1996.  She reported loss of 
appetite, frequent crying spells, and trouble sleeping.  She 
also reported suicidal ideation, without plan or intent.  It 
was noted that the veteran was unemployed and that she had 
been fired from her last two jobs due to her aggressive 
behavior and leaving the job site.  A VA examination 
conducted in October 1996, reported a history of depression.

A report from the veteran's treating VA physician dated in 
December 1996, stated that the veteran complained of a lack 
of motivation, a feeling of tiredness, irritability, and poor 
sleep.  It was noted that the veteran was fired from her job 
in August 1996, at which time she had symptoms of depression.  
The diagnoses were recurrent major depression and 
post-traumatic stress disorder.  The examiner concluded that 
the veteran was not capable of seeking gainful employment.  

A social survey conducted in January 1997, reported a history 
of sexual harassment, as well as two separate sexual assaults 
while in service.  The veteran stated that she was in school 
for food service in 1994 and 1995, and did co-op work in 
1995.  Thereafter, she worked for five weeks at a restaurant, 
but was fired due to conflicts with other kitchen personnel, 
which she stated resulted from her perfectionism.  She then 
worked as an Assistant Manager at another restaurant from 
June to August 1996, but again lost this job due to conflicts 
with coworkers.  The veteran stated that she experienced 
anger, lack of trust, a loss of social skills, depression, 
lack of motivation, and loneliness.  

A VA psychiatric examination conducted on February 1997, 
reported that the veteran was depressed, isolated, and 
lonely.  She indicated that she lost her job because she 
became hysterical and "started blaming people."  The 
veteran was oriented, relevant, coherent, and cooperative; 
however, it was noted that her affect was blunt and 
depressed.  She complained of nightmares, intrusive thoughts, 
and feeling very paranoid of other people.  The veteran 
denied hallucinations and delusions.  It was noted that the 
veteran had fair insight and judgment, with adequate skills 
for daily living.  The diagnoses included post-traumatic 
stress disorder, secondary to sexual assault and major 
depression.  A global assessment functioning score of 55 was 
assigned, indicating moderate symptoms or moderate difficulty 
in social, occupationally, or school functioning.  See QUICK 
REFERENCE TO THE DIAGNOSTIC CRITERIA FROM DSM-IV, 46-7 (1994) (DSM-
IV).  

The veteran testified at a personal hearing before the RO in 
April 1998, that since being on medication, she no longer 
experienced nightmares.  However, she stated that she had 
more than one flashback in the last five or six months, and 
experienced intrusive thoughts that were painful and 
interfered with her daily routine.  The veteran testified 
that she liked to be by herself, and experienced startle 
response, sleep impairment, lack of concentration, poor 
memory, and suicidal ideation.  She reported that she was 
concerned with losing control of her temper.  

A report from the Vet Center dated in June 1998, indicated 
that the veteran experienced recurrent and intrusive thoughts 
pertaining to the sexual assaults.  It was noted that sights 
and odors caused intense psychological distress and 
physiological reaction, and also triggered rage and anger.  
The veteran had little social interests and isolated herself.  
Symptoms of severe sleep disturbances, difficulty 
concentrating, hypervigilance, exaggerated startle response, 
irritability, and anger were reported.  The examiner opined 
that these symptoms caused significant clinical distress and 
impairment in most areas of her life.  

VA outpatient treatment records from 1996 to 1999, show 
continued treatment for major depression, post-traumatic 
stress disorder, and a bipolar disorder.  At a VA psychiatric 
examination conducted in May 1999, the veteran stated that 
since 1997, her depression had deepened and she had more 
difficulty with coping.  She indicated that she had a 
tremendous amount of rage and guilt, was afraid of hurting 
someone, and could not take direction from or cope with peers 
and people around her.  On examination, she was oriented, and 
she denied delusions and hallucinations.  She admitted to 
suicidal and homicidal ideations.  The veteran reported 
flashbacks and nightmares about her sexual assaults.  Her 
insight and judgment regarding daily activities were 
adequate.  The examiner stated that 

[a]t this point, question regarding her 
employability is difficult to answer in 
the sense that she is on quite a 
different amount of medication and with 
her history that she has not worked since 
1986 (sic) it seemed doubtful that she 
will be employable.

The diagnoses included post-traumatic stress disorder, 
secondary to sexual assault and major depression.  A global 
assessment functioning score of 55 was assigned.  See DSM-IV, 
46-7.  The examiner concluded that the veteran was "quite" 
depressed and was socially isolated.  It was noted that the 
veteran had attempted suicide in the past and continued to 
think of suicide.  She did not trust people and claimed to 
have difficulty at times distinguishing reality "as to what 
is going around her."

Analysis

The veteran has been informed of the evidence necessary to 
substantiate her claim and provided an opportunity to submit 
such evidence.  Moreover, VA has conducted reasonable efforts 
to assist her in obtaining evidence necessary to substantiate 
her claim.  In this respect, the RO has made numerous 
attempts to develop the record and the veteran has been 
examined by VA in connection with her claim.  See generally, 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Although the claims file indicates 
the existence of records regarding vocational rehabilitation 
benefits and Social Security Administration disability 
benefits, in light of the Board's favorable decision, the 
veteran is not prejudiced by the Board proceeding to 
adjudicate the claim without first obtaining this evidence.

Disability ratings are based, as far as practicable, upon the 
average impairment of earning resulting from the disability.  
38 U.S.C.A. § 1155.  In considering the severity of a 
disability it is essential to trace the medical history of 
the veteran.  38 C.F.R. §§ 4.1, 4.2 (2000).  Consideration of 
the whole recorded history is necessary so that a rating may 
accurately reflect the elements of disability present.  38 
C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  However, this 
claim is based on the assignment of an initial disability 
rating.  In Fenderson v. West, 12 Vet. App. 119 (1999), the 
United States Court of Appeals for Veterans Claims (Court) 
held that the rule articulated in Francisco did not apply to 
the assignment of an initial rating for a disability 
following an initial award of service connection for that 
disability.  Id.  

In this case, the RO granted service connection and 
originally assigned a 70 percent evaluation for 
post-traumatic stress disorder as of the date of a VA 
treatment record created within the year prior to her date of 
claim, i.e., April 26, 1996.  See 38 C.F.R. §§ 3.157, 3.400 
(2000).  The criteria for evaluating the degree of impairment 
resulting from a service-connected psychiatric disorder were 
changed during the course of the veteran's appeal.  Cf. 
38 C.F.R. § 4.132, Diagnostic Code 9411 (1996); with 38 
C.F.R. § 4.130, Diagnostic Code 9411 (2000).  Where 
regulations change during the course of an appeal, the Board 
must determine, if possible, which set of regulations, the 
old or the new, is more favorable to the claimant and apply 
the one more favorable to the case.  Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  This determination depends 
on the facts of the particular case and therefore is made on 
a case-by-case basis.  VAOGCPREC 11-97; 62 Fed.Reg. 37953 
(1997).

A 70 percent disability evaluation under the old criteria was 
warranted for PTSD when a veteran's ability to establish and 
maintain effective or favorable relationships with people was 
severely impaired and her psychoneurotic symptoms were of such 
severity and persistence that there was a severe impairment in 
the ability to obtain or retain employment.  38 C.F.R. § 
4.132, Diagnostic Code 9411 (1996).  A 100 percent evaluation 
required that the attitudes of all contacts except the most 
intimate be so adversely affected as to result in either the 
veteran's virtual isolation in the community; or totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes (such as fantasy, confusion, panic, and explosions 
of aggressive energy) associated with almost all daily 
activities resulting in a profound retreat from mature 
behavior; or the individual must be demonstrably unable to 
obtain or retain employment.  Id.  

The general rating formula for mental disorders under the new 
rating criteria is as follows: A 100 percent evaluation 
requires total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  A 70 percent 
evaluation requires occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near- continuous panic or depression 
affecting the ability to function independently, appropriately 
and effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130 (2000).

In the instant case, the Board finds that the older rating 
criteria are more favorable to the veteran.  The Court held 
that the criteria for a 100 percent rating under 38 C.F.R. § 
4.132, Diagnostic Code 9411, are each an independent basis for 
granting a 100 percent rating.  Johnson v. Brown, 7 Vet. App. 
95 (1994).  Therefore, if the veteran's PTSD results in either 
(1) ". . . virtual isolation in the community," (2) 
"[t]otally incapacitating psychoneurotic symptoms . . .," or 
(3) a "[demonstrable inability] to obtain or retain 
employment," a 100 percent schedular rating would be 
applicable.  See 38 C.F.R. § 4.132 (1996).  

The medical evidence of record has shown that the veteran 
since April 1996, has been in touch with reality, although she 
recently complained of difficulty at times in distinguishing 
reality as to what was going on around her.  It has also been 
documented that the veteran is socially isolated and does not 
trust people.  Most importantly, however, there is clear 
evidence in the record that indicates that the veteran's PTSD 
precludes her from securing or retaining a substantially 
gainful occupation.  Although the veteran worked at 
restaurants during the appeal period, she was able to retain 
this employment for only brief periods due to aggressive 
behavior related to PTSD and "personality conflicts" between 
herself and the other employees which have a basis in her PTSD 
symptomatology.  Therefore, following a careful, complete and 
sympathetic review of the evidence, the Board finds the 
evidence in equipoise, creating a reasonable doubt as to the 
degree of disability.  Accordingly, such doubt will be 
resolved in favor of the veteran.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Therefore, an initial 100 percent evaluation from 
April 26, 1996, for PTSD is warranted.   


ORDER

A 100 percent evaluation from April 26, 1996, for PTSD with 
major depression is granted, subject to the laws and 
regulations governing the payment of monetary benefits. 


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

